Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed September 14, 2021 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The objection to claim 13 is rendered moot by the cancellation of the claim.
The rejection of claims 13 and 14 under 35 U.S.C. § 101 is rendered moot by the cancellation of those claims.
The rejection of claim 14 under 35 U.S.C. § 112(d) is rendered moot by the cancellation of the claim.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. § 102(a)(1) is withdrawn in response to the amendment to the claims.
With regard to the rejections under 35 U.S.C. § 103, Applicant’s arguments have been fully considered in light of the amendment to the claims, are have been found persuasive.  The rejections are therefore withdrawn.
All objections and rejections having been withdrawn, this application is now in condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665